Exhibit 10.47

 

 



SECOND ADDENDUM to the CONTRACT for the SUPPLY of sugar cane JUICE and OTHER
UTILITIES;

 

For this particular instrument and to law, on the one hand::

 

AMYRIS BRASIL LTDA., limited liability company with headquarters in the city of
Campinas, State of Sao Paulo, St. James Clerk Maxwell, no. 315, Techno Park,
duly entered in the CNPJ / MF under no , hereby, represented in the form of its
Bylaws, hereinafter referred to as simply "Amyris" or "Party"; and.

 

TONON BIOENERGY SA, anonymous-held company, headquartered in highway
Jau-Araraquara, km 129, sin, Fazenda Santa Candida - Gleba Industrial,
Municipality of Bocaina, Jau County, State of Sao Paulo, CNPJ no and state
registration in hereby represented pursuant to its Bylaws, by itself and / or
its affiliates, succeeded by merger with PARAISO BIOENERGY SA, a company
headquartered in Fazenda Paraiso, Municipio de Brotas, State Sao Paulo, CEP:
17380-000, previously registered under CNPJ no. , herein represented in the form
of its Bylaws, hereinafter referred to as "Tonon" or "Party", and when mentioned
together with Amyris, "Parties".

 

Considering qne:

 

a)On March 18, 2011, the Parties signed the Supply contract for Sugar Cane Juice
and Other Utilities (the "Agreement");

 

b)On May 3, 2013, the parties entered into the First Amendment to the Contract
for Supply of Sugar Cane Juice and Other Utilities (the "First Amendment") by
which was included in the contractual object the syrup supply;

 

c)On May 3, 2013 the company Tonon Bioenergia S/A, headquartered at Santa
Candida - industrial plot, highway Jau-Araraquara, Km 129, in the municipality
of Bocaina, State of Sao Paulo, CNPJ No ("Tonon"), completed the acquisition
process of entire share capital of Paraiso Bioenergia S/A based in Fazenda
Paraiso, Municipio Brotas, State of Sao Paulo, CEP: 17380-000, CNPJ no.
("Paraiso") by changing the controlling interest of Paraiso.

 

d)The Company underwent corporate restructuring of its group, on the merger for
its Tonon Company, which opened affiliate Paraiso Unit, established company
Fazenda Paraiso, S / N °, Room 2, Zona Rural, Municipio de Brotas, State of Sao
Paulo, CEP : 17380-000, duly enrolled with the CNPJ under No. and State
description No. , which is subrogated, from September 30, 2013, in all the
rights and obligations concerning the Contract for Sugar Cane Juice and Other
Utilities, as well as the First Amendment to the Contract for Supply of Sugar
Cane Juice and Other Utilities, concluded between the parties.

 

e)The Parties wish to amend certain terms of the Agreement, under this
instrument.

 



1

 

The Parties, just and hired, enter into this Addendum to Contract for Supply of
Sugar Cane Juice and Other Utilities n. "1072/2013 (the" Amendment "), made in
accordance with the following clauses and conditions:

 

1. Amyris assigns and transfers all rights and obligations related only and
exclusively to the contract in reference, keeping with Tonon for the company
Tonon Bioenergia SA, a company established Fazenda Paraiso, SIN, "Sala 2, Zona
Rural, Municipio de Brotas , State of Sao Paulo, CEP: 17380-000, duly registered
under CNPJ nO and registration Estadua1 in .

 

1.1. Hereby Amyris expressly accepts this cession, and the company indicated in
item first clause is subrogated, from September 30, 2013, in all the rights and
obligations concerning the Supply Contract for Sugar Cane Juice and Other
Utilities executed between the parties on 18 March 2011, and to the First
Amendment to the Supply Agreement of Sugar Cane Juice and Other Utilities
executed on May 3, 2013.

 

All clauses and conditions not altered by this instrument shall have the
meanings originally defined in the Agreement

 

And for being so fair and agreed, sign the present in two copies of equal
content and form in the presence of witnesses.

 

Brotas/SP, November 7, 2013.

 

PARAISO BIOENERGIA S.A.

 

/s/ Aluizio Barbosa Machado /s/ Vitor Antonio Picni

Aluizio Barbosa Machado

 

Diretor Agicola

 

Vitor Antonio Picni

 

Diretor Adm Financeiro

 

 

AMYRIS BRASIL LTDA

 

/s/ Adilson Liebsch   /s/ Giani Ming Valent

Adilson Liebsch

 

Diretor Comercial

 

 

Giani Ming Valent, PMP

 

Diretor de Engenharia

 

 

WITNESSES

 

1.  /s/ Mayara Muniz Giaccio   2.  /s/ Sergio Strini Barbosa

Name: Mayara Muniz Giaccio 

RG: 

CPF:

 

 

Name: Sergio Strini Barbosa 

RG: 

CPF:

 

 